MEMORANDUM **
Khaled El-Jassem, a federal prisoner, appeals pro se the district court’s judgment denying his 28 U.S.C. § 2241 habeas corpus petition and dismissing the action *221with prejudice. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s denial of a habeas corpus petition, Benny v. United States Parole Comm’n, 295 F.3d 977, 981 (9th Cir.2002), and we affirm for the reasons stated in the magistrate judge’s report and recommendation, adopted by the district court on October 9, 2002.
We also conclude that the district court did not abuse its discretion by denying El-Jassem’s two requests for counsel. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.1983).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.